In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the basis of permanent neglect, the mother appeals from an order of disposition of the Family Court, Kings County (Hepner, J.), dated May 3, 1996, which, upon a fact-finding order of the same court dated April 21, 1995, made after a hearing, finding that the mother had permanently neglected her sons, the subject children, terminated her parental rights. The appeal brings up for review the fact-finding order dated April 21, 1995.
Ordered that the order of disposition is affirmed, without costs or disbursements.
We have reviewed the record and agree with the appellant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; Matter of Carolinia Ann M., 244 AD2d 412; Matter of Mario K., 242 AD2d 300; Matter of Commissioner of Social Servs. [Adam Charles M.] v Pedro M., 228 AD2d 677).
Miller, J. P., O’Brien, Copertino and McGinity, JJ., concur.